             Case 2:17-cv-02648-SMB Document 95 Filed 11/15/19 Page 1 of 4




 1    Lynn M. Allen, State Bar Number 012612
      lallen@tysonmendes.com
 2    Sitar Bhatt, State Bar Number 029622
      sbhatt@tysonmendes.com
 3    TYSON & MENDES, LLP
      706 East Bell Road, Suite 129
 4    Phoenix, Arizona 85022
      Telephone: (602) 386-5656
 5    Facsimile: (602) 386-5657
      Attorneys for Defendant American Family Insurance
 6
                                     UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF ARIZONA
 8
        James W. Denby, a single male,                    )   No. 2:17-CV-2648-PHX-SMB
 9                                                        )
                                        Plaintiff,
                                                          )   DEFENDANT’S MOTION IN
10                                                        )   LIMINE NO.1 TO PRECLUDE
               vs.                                        )
11                                                        )   REPTILE THEORY AND GOLDEN
        American Family Insurance, a licensed             )   RULE ARGUMENTS
12                                                        )
        insurance company,                                )   (Oral argument requested)
13                                                        )
                                      Defendant.          )
14                                                        )
15 I.          Introduction.

16             Defendant American Family Mutual Insurance Company (“American Family”) moves
17
     to preclude plaintiff James W. Denby and his counsel from questions and/or arguments based on
18
     the “reptile theory.” These arguments are impermissible “golden rule” arguments designed to
19
20 persuade the jury to make decisions based on concerns about their own safety and safety of the
21 community. Such questions and arguments create the potential for mistrial because they ask the
22
     jury to disregard the evidence and law and to instead decide the case based on the jurors’
23
     passion, prejudice, and emotions, which is prohibited under Rule 403, Fed. R. Evid. American
24
25 Family has met and conferred with plaintiff in compliance with the Court’s July 2, 2019 Trial
26 Setting Order (Doc. 79).
            Case 2:17-cv-02648-SMB Document 95 Filed 11/15/19 Page 2 of 4

      TYSON & MENDES, LLP



 1 II.       Argument.
 2
             In 2009, David Ball and Don C. Kennan co-authored Reptile: The 2009 Manual of
 3
     Plaintiff’s Revolution, which is based on the concept that the “reptilian” portion of the brain
 4
 5 drives jurors to make decisions based on survival of the juror and the community. Central to this
 6 strategy are questions and arguments about defendant “needlessly endangering a [plaintiff].”
 7 While seemingly innocuous, these questions are actually designed to misdirect the jury’s
 8
   attention from the actual standard of care and instead decide (with benefit of 20:20 hindsight)
 9
10 what would have been the safest possible action. This manipulation of the standard of care to
11 create strict liability is contrary to Arizona law and should be precluded at trial. See Brooks v.
12 Caterpillar Glob. Mining Am., LLC, 2017 WL 3401476, at *9 (W.D. Ky. Aug. 8, 2017);
13
   Grisham v. Longo, 2018 WL 4404069, at *1 (N.D. Miss. Sept. 14, 2018); Roman v. MSL
14
15 Capital, LLC, 2019 WL 1449499, at *5 (C.D. Cal. Mar. 29, 2019); Fitzpatrick v. Wendy’s Old
16 Fashioned Hamburgers of New York, Inc., 2019 WL 5792847, at *12 (Mass. App. Ct. Nov. 7,
17 2019).
18
             Further, a damage award, if any, should compensate the plaintiff for the injury
19
     sustained and not punish or make an example of the defendant. Moreover, damage awards
20
21 cannot place a plaintiff in a better position than he would have been in absent the alleged
22 wrongdoing. Thus, any attempt by plaintiff to generalize and expand the issues in this case to
23
   apply to hypothetical, community-at-large scenarios should be prohibited, as they are analogous
24
   to “golden rule.” Ultimately, a jury must impartially award damages based upon evidence
25
26 specific to the plaintiff; a “golden rule” argument is improper.
                                                   2
           Case 2:17-cv-02648-SMB Document 95 Filed 11/15/19 Page 3 of 4

      TYSON & MENDES, LLP



 1 III.      Conclusion.
 2
             For the reasons set forth above, American Family respectfully requests the Court
 3
     preclude plaintiff’s counsel from asking questions or making any argument based on the reptile
 4
 5 theory, golden rule, or public/community safety.
 6           DATED this 15th day of November, 2019.
 7                                             TYSON AND MENDES, LLP
 8
 9                                             By: /s/ Sitar Bhatt
                                                   Lynn M. Allen
10                                                 Sitar Bhatt
                                                   Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                 3
            Case 2:17-cv-02648-SMB Document 95 Filed 11/15/19 Page 4 of 4

      TYSON & MENDES, LLP



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on November 15, 2019, I electronically transmitted the attached
   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
 3 of Electronic Filing to the following CM/ECF Registrants:
 4
     Robert T. Mills
 5   Sean A. Woods
     MILLS + WOODS LAW, PLLC
 6   5055 N. 12th St., Ste. 101
 7   Phoenix, AZ 85014
     docket@millsandwoods.com
 8   swoods@amwolawaz.com
     rmills@amwolawaz.com
 9   Attorneys for Plaintiff
10
     By: /s/ Christie Carstensen
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               4
